                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

KOLBY DUCKETT, DAVID SCHILLING, and                              )
DAVID HOLLOWAY                                                   )
                                                                 )
                           Plaintiffs                            )
                                                                 )
v.                                                               )        No. 1:19-cv-00295
                                                                 )
CHIEF BRIAN HICKMAN, individually,                               )
and in his official capacity as Chief of the                     )
Collegedale Police Department, TED                               )
ROGERS, individually, and in his official                        )
capacity as City Manager for the City of                         )
Collegedale, Tennessee, and THE CITY                             )
OF COLLEGEDALE, TENNESSEE                                        )
                                                                 )
                           Defendants                            )



        FINAL WITNESS LIST OF THE CITY OF COLLEGEDALE, TENNESSEE
                             AND TED ROGERS


         Pursuant to the Scheduling Order (Doc. 85) entered in this case, and in accordance with the

Tennessee Rules of Civil Procedure, Defendants, City of Collegedale, Tennessee, and Ted Rogers,

submit the following witness list:

         Witnesses who the City and Rogers anticipate calling to testify at trial1:

                  (1)      Kolby Duckett
                           c/o Janie Park Varnell, Attorney
                           c/o Brian Hoss, Attorney
                           Davis & Hoss, P.C.
                           850 Fort Wood Street
                           Chattanooga, TN 37403


         1
           The City and Rogers reserve the right to amend this final witness list to include expert witnesses identified
after the deadline contained in the Scheduling Order (Doc. 85) as the parties agreed informally to extend that
deadline so that the Defendants could disclose experts in the event the case did not settle at mediation.



Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 1 of 8 PageID #: 458
           (2)   David Schilling
                 c/o Janie Park Varnell, Attorney
                 c/o Brian Hoss, Attorney
                 Davis & Hoss, P.C.
                 850 Fort Wood Street
                 Chattanooga, TN 37403

           (3)   David Holloway
                 c/o Janie Park Varnell, Attorney
                 c/o Brian Hoss, Attorney
                 Davis & Hoss, P.C.
                 850 Fort Wood Street
                 Chattanooga, TN 37403

           (4)   Robert Bedell
                 c/o Janie Park Varnell, Attorney
                 c/o Brian Hoss, Attorney
                 Davis & Hoss, P.C.
                 850 Fort Wood Street
                 Chattanooga, TN 37403

           (5)   Brian Hickman
                 c/o Benjamin K. Lauderback & Brian Bibb
                 Watson, Roach, Batson & Lauderback, PLC
                 1500 Riverview Tower
                 900 South Gay Street
                 P.O. Box 131
                 Knoxville, TN 37901
                 Telephone:    (865) 637-1700

           (6)   Ted Rogers
                 c/o Keith H. Grant & Aaron Wells
                 Robinson, Smith & Wells, PLLC
                 Suite 700, Republic Centre
                 633 Chestnut Street
                 Chattanooga, TN 37450
                 Telephone:    (423) 756-5051

           (7)   Michael Westfield
                 City of Collegedale, Tennessee
                 c/o Keith H. Grant & Aaron Wells
                 Robinson, Smith & Wells, PLLC
                 Suite 700, Republic Centre


                                          2


Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 2 of 8 PageID #: 459
                    633 Chestnut Street
                    Chattanooga, TN 37450
                    Telephone:    (423) 756-5051

            (8)     Jack Sapp
                    City of Collegedale, Tennessee
                    c/o Keith H. Grant & Aaron Wells
                    Robinson, Smith & Wells, PLLC
                    Suite 700, Republic Centre
                    633 Chestnut Street
                    Chattanooga, TN 37450
                    Telephone:     (423) 756-5051

            (9)     Jamie Heath
                    City of Collegedale, Tennessee
                    c/o Keith H. Grant & Aaron Wells
                    Robinson, Smith & Wells, PLLC
                    Suite 700, Republic Centre
                    633 Chestnut Street
                    Chattanooga, TN 37450
                    Telephone:     (423) 756-5051

            (10)    Kristen Boyd
                    City of Collegedale, Tennessee
                    c/o Keith H. Grant & Aaron Wells
                    Robinson, Smith & Wells, PLLC
                    Suite 700, Republic Centre
                    633 Chestnut Street
                    Chattanooga, TN 37450
                    Telephone:     (423) 756-5051

     Witnesses who the City and Rogers may call to testify at trial, if necessary

            (1)     Katie Lamb
                    City of Collegedale, Tennessee
                    c/o Keith H. Grant & Aaron Wells
                    Robinson, Smith & Wells, PLLC
                    Suite 700, Republic Centre
                    633 Chestnut Street
                    Chattanooga, TN 37450
                    Telephone:     (423) 756-5051




                                              3


Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 3 of 8 PageID #: 460
           (2)   Ethan White
                 City of Collegedale, Tennessee
                 c/o Keith H. Grant & Aaron Wells
                 Robinson, Smith & Wells, PLLC
                 Suite 700, Republic Centre
                 633 Chestnut Street
                 Chattanooga, TN 37450
                 Telephone:     (423) 756-5051

           (3)   Debbie Baker
                 City of Collegedale, Tennessee
                 c/o Keith H. Grant & Aaron Wells
                 Robinson, Smith & Wells, PLLC
                 Suite 700, Republic Centre
                 633 Chestnut Street
                 Chattanooga, TN 37450
                 Telephone:     (423) 756-5051

           (4)   Tim Johnson
                 City of Collegedale, Tennessee
                 c/o Keith H. Grant & Aaron Wells
                 Robinson, Smith & Wells, PLLC
                 Suite 700, Republic Centre
                 633 Chestnut Street
                 Chattanooga, TN 37450
                 Telephone:     (423) 756-5051

           (5)   Tom Turk
                 City of Collegedale, Tennessee
                 c/o Keith H. Grant & Aaron Wells
                 Robinson, Smith & Wells, PLLC
                 Suite 700, Republic Centre
                 633 Chestnut Street
                 Chattanooga, TN 37450
                 Telephone:     (423) 756-5051

           (6)   Paul Crosby
                 City of Collegedale, Tennessee
                 c/o Keith H. Grant & Aaron Wells
                 Robinson, Smith & Wells, PLLC
                 Suite 700, Republic Centre
                 633 Chestnut Street
                 Chattanooga, TN 37450


                                        4


Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 4 of 8 PageID #: 461
                  Telephone:   (423) 756-5051

           (7)    James Hardeman

           (8)    Josh Booth
                  City of Collegedale, Tennessee
                  c/o Keith H. Grant & Aaron Wells
                  Robinson, Smith & Wells, PLLC
                  Suite 700, Republic Centre
                  633 Chestnut Street
                  Chattanooga, TN 37450
                  Telephone:     (423) 756-5051

           (9)    Sheila Strange
                  City of Collegedale, Tennessee
                  c/o Keith H. Grant & Aaron Wells
                  Robinson, Smith & Wells, PLLC
                  Suite 700, Republic Centre
                  633 Chestnut Street
                  Chattanooga, TN 37450
                  Telephone:     (423) 756-5051

           (10)   Det. Robert O’Daniel
                  Collegedale Police Department
                  c/o Keith H. Grant & Aaron Wells
                  Robinson, Smith & Wells, PLLC
                  Suite 700, Republic Centre
                  633 Chestnut Street
                  Chattanooga, TN 37450
                  Telephone:    (423) 756-5051

           (11)   Laura O’Daniel
                  City of Collegedale, Tennessee
                  c/o Keith H. Grant & Aaron Wells
                  Robinson, Smith & Wells, PLLC
                  Suite 700, Republic Centre
                  633 Chestnut Street
                  Chattanooga, TN 37450
                  Telephone:     (423) 756-5051




                                         5


Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 5 of 8 PageID #: 462
           (12)   Burlon Hayworth
                  City of Collegedale, Tennessee
                  c/o Keith H. Grant & Aaron Wells
                  Robinson, Smith & Wells, PLLC
                  Suite 700, Republic Centre
                  633 Chestnut Street
                  Chattanooga, TN 37450
                  Telephone:     (423) 756-5051

           (13)   Cory Loftis
                  City of Collegedale, Tennessee
                  c/o Keith H. Grant & Aaron Wells
                  Robinson, Smith & Wells, PLLC
                  Suite 700, Republic Centre
                  633 Chestnut Street
                  Chattanooga, TN 37450
                  Telephone:     (423) 756-5051

           (14)   Michelle Toro
                  City of Collegedale, Tennessee
                  c/o Keith H. Grant & Aaron Wells
                  Robinson, Smith & Wells, PLLC
                  Suite 700, Republic Centre
                  633 Chestnut Street
                  Chattanooga, TN 37450
                  Telephone:     (423) 756-5051

           (15)   Curtis Bowe
                  707 Georgia Avenue, Suite 301
                  Chattanooga, TN 37402
                  (423) 475-6070

           (16)   David Barto
                  11901 Meadowview Road
                  Georgetown, TN 37336

           (17)   Any witnesses disclosed by any other party that is not objected to by the
                  City and Rogers; and

           (18)   Any witness necessary for rebuttal.




                                            6


Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 6 of 8 PageID #: 463
       Portions of the deposition transcripts of each Plaintiff may be used as necessary at trial,

pursuant to Fed. R. Civ. P. 26(a)(3)(ii).

       The City and Rogers reserve the right to supplement this witness list, if necessary.


                                              Respectfully submitted,

                                              ROBINSON, SMITH & WELLS, PLLC
                                              Suite 700, Republic Centre
                                              633 Chestnut Street
                                              Chattanooga, TN 37450
                                              Telephone:    (423) 756-5051
                                              Facsimile:    (423) 266-0474

                                              By:     /s/ Philip Aaron Wells
                                                     Keith H. Grant, BPR #023274
                                                     Philip Aaron Wells, BPR #036248
                                                     Attorneys for Defendants, City of
                                                     Collegedale and City Manager Ted Rogers




                                                 7


Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 7 of 8 PageID #: 464
                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 10th day of September, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular U.S.
Mail. Parties may access this filing through the Court’s electronic filing system.

                                                 Robinson, Smith & Wells, PLLC

                                                 By:      /s/ Philip Aaron Wells

cc:     Janie Parks Varnell, Esquire
        Bryan H. Hoss, Esquire
        Davis & Hoss, P.C.
        850 Fort Wood Street
        Chattanooga, TN 37403
        Attorneys for Plaintiffs

        Benjamin K. Lauderback, Esquire
        Brian R. Bibb, Esquire
        Watson, Roach, Batson & Lauderback
        900 S. Gay Street, Suite 1500
        P.O. Box 131
        Knoxville, TN 37901-0131
        Attorneys for Chief Brian Hickman

/KHG/PAW/COLLEGEDALEDUCKETT.FINAL WITNESS LIST




                                                    8


Case 1:19-cv-00295-CHS Document 102 Filed 09/10/21 Page 8 of 8 PageID #: 465
